DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 
Status of Action/Status of Claims
	Claims 11-20 are pending in the application. Applicant’s amendments to the claims, filed 10/13/21 have been entered and have prompted the new grounds of rejection presented herein.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities: the claims are missing a comma between the word cerevisiae and the word Klueyeromyces which would separate yeast species in the series. Please also remove the word and that is before Pichia in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldridge et al. (US20060270583), IPM (https://www.cast-science.org/wp-content/uploads/2003/06/CAST_R140_Integrated-Pest-Management_Current-and-Future-Strategies.pdf, 2003, pg. 1-246), Zachmann (https://www.mda.state.mn.us/sites/default/files/inline-files/acnpideas.pdf, 2003) and Binder J. of Bioscience and Bioengineering, 2007, 103(2), 135-139).
Applicant’s claim:
A method of improving foliar uptake of a biologically active compound by a plant, the method comprising applying to foliage of a plant: a biologically active compound; and a composition comprising: a surfactant, wherein the surfactant is non-ionic, anionic, an anionic/non-ionic surfactant blend or combinations thereof; and 20-75% by weight of a low molecular weight fraction of a heat shock fermentation supernatant obtained by: aerobic fermentation of yeast to produce a fermentation mixture; heat treatment of the yeast fermentation mixture to produce a heat shock fermentation preparation; removal of solid cell mass from the heat shock fermentation preparation to produce a heat shock fermentation supernatant; and harvesting a fraction of the heat shock fermentation supernatant that comprises proteins and polypeptides ranging in size from about 0.5 kDa to about 30 kDa to produce the low molecular weight fraction of a heat shock fermentation supernatant; which composition improves the foliar uptake of the biologically active compound.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 11-12, 16-18, 20, Baldridge teaches that composition comprising a surfactant, specifically a non-ionic or anionic surfactant or mixture thereof, and a mixture of proteins and polypeptides, obtained from fermentation of yeast, specifically Saccharomyces cerevisiae, which comprises heat shock proteins and wherein the mixture is obtained from aerobic fermentation of yeast (which reads on the first step of the product-by-process limitations claimed), and wherein the process comprises preferably comprises subjecting the fermentation mixture to additional heat stress following the fermentation process (reads on the second step of the product-by-process limitation) and wherein the protein mixture consists of proteins and polypeptides ranging in size from about 0.5 kDa to about 30 kDa (which reads on the product by process limitation and are the exact same molecular weights as those instantly claimed) and can be used with pesticides (see entire document; e.g. [0008, heat shock of fermentation Further regarding claim 11, Baldridge teaches compositions comprising 20% by weight of the low molecular weight fraction of a heat shock fermentation supernatant obtained by applicant’s steps (See examples; claims 1-2, 11; [0010-0011]; [0013]; [0042]; [0010-0011]; [0023-0026]; [0028]). Regarding the instant claims, Baldridge also teaches wherein the supernatant can be used alone in the composition as is instantly claimed (e.g. filtered or harvested away from the yeast cell mass) or wherein the 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 11-20, Baldridge does not specifically teach wherein the composition is applied to soil and foliage/leaves of plants, more specifically the leaves or vegetation of the plant, or wherein it is used in concentrations of 20-75% by weight of the composition for application to plants and/or soil though as discussed above Baldridge does teach using 20% of the low molecular weight heat shock fermentation supernatant obtained via similar/same methods as those instantly claimed as is discussed above in their compositions with pesticides and/or agricultural pesticides ([0006]; [0008]; [0042]; examples) for improving the wetting, contact and efficacy of agricultural pesticides (see [0042]), and as is evidenced by IPM and Zachmann agricultural pesticides which include insecticides, fungicides, herbicides are all intended for application to plants/foliage which need such treatment, or application to soil (See pg. 1, first paragraph) which evidences that Baldridge does teach applicant’s agricultural pesticides would have improved contact, efficacy to areas to which they are applied and as agricultural pesticides are known in the art to be applied to plants and/or soil as is evidenced by Zachmann it would be obvious that the compositions of Baldridge when being applied with agricultural pesticides as intended, are being applied to plants/foliage and soil as is instantly claimed because agricultural pesticides are by definition chemicals which are used to protect crops against damaging organisms and they are applied to the plants/foliage and/or soil, and/or seeds (See what is a wetting agent & it’s purpose section) and as such when applied with/used with agricultural pesticides as taught by Baldridge they would obviously be improving soil wetting and foliar uptake because this is a property of the compositions of Baldridge when 
	Regarding claims 11-20, Binder teaches a method of applying to plant foliage to improve greening, etc. a composition comprising a mixture of proteins and polypeptides, specifically lysine sulfate and citric acid fermentation biomasses, and other aerobic fermentation/yeast fermentation biomasses (e.g. Saccharomyces) and b) a surfactant, specifically anionic and nonionic via spraying and/or watering can onto the plant, e.g. plant foliage/leaves (See entire document; Fig. 10; Example 18, [0048]; [0014]; [0017]; [0043-0045]; [0049]; [0060]; [0061]; [0086, sprayed directly onto plant]; [0087-0089]; [0084, aerobic fermentation]; etc.). Binder teaches applying these compositions as/with fertilizing agents and teaches that these compositions/methods of applying these compositions to the foliage improves plant growth and production, and the color/greening of the plants compared to plants to which this composition comprising a fertilizer and the proteins/polypeptides was not applied, (see entire document; Abstract; Example 18; Figure 10; [0048]; Claims 55-65; [0010]; [0013-0016]). Binder also teaches methods of applying compositions comprising a mixture of proteins and polypeptides, specifically lysine sulfate and citric acid fermentation biomasses, and other fermentation/yeast fermentation biomasses and b) a surfactant, specifically anionic and nonionic surfactants to soil to improve the nitrogen content of the soil (see entire document; Abstract; Claims 55-59). Binder further teaches wherein their composition which is applied to soil can contain fertilizers and is applied via dry form or may be applied by spray system, which reads on the instantly claimed spray irrigation system, or sprinkling/watering cans which would read on drip irrigation systems as the flow of water and amount of composition to be added is less than when sprayed, to the soil as claimed in claim 19 (See entire document; abstract; [0008-0009]; [0010-0014]; [0031]; [0042-0043]; [0049]; [0055-0057]; [0060-0061]; [0073]; [0079]; [0085]; [0086]; [0088-0089]; Examples).  As such, it would have been obvious to an ordinary skilled 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to apply the compositions of Baldridge to the leaves/foliage/vegetation of plants to because Baldridge teaches that their composition improves wetting and spreading of agricultural pesticides and thereby increases the efficacy of the agricultural pesticide which are intended for application to plants/foliage, seeds, and soil (which reads on claim 15) and Binder teaches that it was known in the art to spray compositions comprising surfactants and fermentation products, including the peptides and proteins from the yeast cells which take part in the fermentation to improve the effects of agrochemicals, such as fertilizers with which they are applied. Thus, it would be obvious to apply compositions comprising agricultural pesticide(s), surfactants and heat shock protein fermentation low molecular weight supernatant as taught by Baldridge to plant foliage to increase their spreading and wetting on the surface of the plant so that the agricultural pesticide(s) is more efficacious at controlling insects which feed on the plant’s foliage and obviously the penetration of the active agent/insecticide/pesticide is improved since the combination of Baldridge in view of Binder teaches all of the steps of the instantly claimed method and applying the same composition as is instantly claimed and as such the combined references teach the improved penetration of claim 13.
It also would have been obvious to one of ordinary skill in the art to apply the formulation of Baldridge via spray irrigation or drip irrigation or combinations thereof to soil because Binder claim 14 because these are result effective benefits/properties of applying the composition taught by Baldridge in the manner of Binder. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
Finally, it would have been obvious to one of ordinary skill in the art to subject the fermentation mixture of Baldridge to an additional heat stress step following fermentation because Baldridge specifically teaches that an additional heat stress step can be done after fermentation. One of ordinary skill in the art would want to do this additional heat stress step taught by Baldridge because as evidenced by Berovic the biomass from Saccharomyces cerevisiae is increased if the fermentation mixture is subjected to additional heat stress following fermentation, e.g. more low molecular weight proteins, e.g. heat shock proteins would also be formed with an additional heat stress step (See Fig. 3; results and discussion section).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s new claims have prompted the revised/new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein.
Applicants argue that nothing in Baldridge or Binder teaches that the combination composition in applicant’s current claims would be expected to yield the observed and reported wetting and absorption characteristics. Applicants then argue that their claims do not refer to the use of insecticides or pesticides and as such Baldridge is no longer relevant. This is not persuasive, because applicant’s claims still claim fungicides which are pesticides as well as anti-pathogenics and anti-parasitics both of which still fall within the scope of pesticides. 
Applicants then argue that Binder is not applicable because they use a different fermentation process that does not include heat shock or other stressor. The examiner respectfully disagrees because firstly this is an obviousness rejection and not an anticipatory rejection and as such each and every limitation does not have to be taught by every document of the prior art. Secondly, the specific heat shock fermentation supernatant instantly claimed is taught by Baldridge. Binder is used to teach that it was known to apply fermentation proteins and polypeptides in combination with fertilizers to plants via spraying or watering can (which read on spray or drip irrigation) to improve greening, growth, etc. and as such one could obviously apply the heat shock supernatant, surfactant and biologically active composition of Baldridge via the methods of Binder to plants and/or soil since Baldridge specifically teaches that their compositions with the heat shock supernatant is useful for combination with agricultural pesticides, and one of ordinary skill in the art would be obviously accomplishing the same method especially since the biologically active compound is not limited in claim 11 and merely requires applying to the foliage of a plant which are known sites of application of agricultural pesticides which besides plants and their foliage, are applied to soil, and seeds as is taught by Zachmann above. Further Baldridge already teaches that wetting is improved when 
Applicants then argue that Berovic is not relevant because it teaches that the biomass is increased when using a heat stress step and because they remove the biomass to obtain the supernatant it is not relevant and that it would not be obvious to modify Binder with Berovic. The examiner respectfully points out that the primary reference is Baldridge not Binder as is argued by applicants. Further that while the supernatant is isolated as per the product-by-process limitations that have been added, applicant’s claimed composition uses comprising language as the transitional phrase and as such does not exclude the further incorporation/use of any biomass or cell mass from the claimed composition. Further, Berovic is used to teach other known benefits to performing the heat shock step, e.g. increasing biomass, which would broadly include the increase in mass from the heat shock proteins which are formed and used as in Baldridge and as such because Baldridge teaches benefits to using the low molecular heat shock protein supernatant to improve the activity of surfactants and agricultural pesticides then obviously it would be obvious to perform the heat shock step that is reported in Baldridge in order to obtain the increased biomass which contains these useful heat shock proteins.

Conclusion
	Claims 11-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616